              Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


 ERIC J. RUPP,                                        CIVIL ACTION

 Plaintiff,
                                                       COMPLAINT 3:19-cv-00179
 v.

 IQ DATA INTERNATIONAL, INC.,                          JURY TRIAL DEMANDED

 Defendant.


                                          COMPLAINT

        NOW COMES Eric J. Rupp (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining of IQ Data International, Inc. (“Defendant” or “IQ”) as

follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367.

      3. Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §1391 as Defendant

engages in substantial business activity in this District, and a substantial part of the events or

omissions giving rise to the claims occurred within this District, 28 U.S.C. § 1391(b).




                                                 1
           Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 2 of 9



                                             PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant is a business entity engaged in the collection of debt within the State of Texas.

Defendant is incorporated in the State of Washington.

    6. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

third parties.

    7. Defendant regularly collects, or attempts to collect debts allegedly owed to third parties.

    8. During the course of its efforts to collect debts allegedly owed to third parties, Defendant

sends to alleged debtors bills, statements, and/or other correspondence via the mail and/or

electronic mail and initiates contact with alleged debtors via various means of telecommunication,

such as the telephone and facsimile.

    9. At all times, Defendant acted through its duly authorized agents, employees, officers,

members, directors, heirs, successors, vendors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                             FACTS SUPPORTING CAUSES OF ACTION

    10. On or around May 1, 2018, Plaintiff gave written notice to the management at Carroll’s

Creek Landing (“CCL”) that he and his wife had to move.

    11. Plaintiff is an active duty military service member and is required to move due to his

service.

    12. Plaintiff requested to conduct a walkthrough of his unit at CCL to ensure everything was

proper before moving out. Plaintiff’s request was denied by CCL.

    13. On or around July 2, 2018, Plaintiff moved to his current address in West Texas.



                                                 2
          Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 3 of 9



    14. Subsequently, Plaintiff began calling CCL in an attempt to verify that his lease of the unit

was paid in full and that there were no outstanding issues or payments. During each phone call

with CCL, Plaintiff was told that CCL had not looked into it yet and were working on it.

    15. On or around August 21, 2018, Plaintiff’s wife received a phone call from Defendant which

stated that Plaintiff allegedly owed an unpaid final statement bill in the amount of $98.00 plus

interest (‘subject debt”).

    16. When Plaintiff’s wife informed Defendant she was confused as to why they owed CCL

money, Defendant’s representative questioned her as to why she wasn’t paying and threatened to

report her to the credit bureaus if payment was not received by 4:00pm that afternoon.

    17. Perplexed, Plaintiff called CCL and asked when his final move out statement was generated

and why he wasn’t informed that he still owed a final balance.

    18. CCL responded by saying that the final statement was generated two days prior, on August

19, 2018, that the balance owed was $98.00, and that CCL immediately turned the account over to

Defendant.

    19. After speaking with CCL, Plaintiff immediately called Defendant.

    20. Plaintiff spoke with Defendant’s representative, Ms. Robertson (“Representative”).

    21. Plaintiff asked Representative why he was being charged the $98.00 and why there was

interest since the statement had only been issued 2 days ago. Plaintiff stated that he wanted to

examine the charge and see if it was legitimate.

    22. Representative responded by informing Plaintiff that Washington state law allows

Defendant to charge 7% interest every day and although the statement was only issued 2 days

prior, Plaintiff moved out July 2 and was past due since that date. Representative then stated that

he had until 4pm that day or Defendant would report the subject debt to the credit bureaus.



                                                   3
          Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 4 of 9



   23. Representative then transferred the call to Defendant’s operations manager, Jeremy

Froelicher (“Manager”).

   24. Manager reiterated to Plaintiff that he must pay by 4:00pm or Defendant will report the

subject debt to the credit bureaus.

   25. Plaintiff asked Manager when they were allowed to report the debt to the credit bureaus,

as Plaintiff wanted to review the final statement and potentially dispute the debt.

   26. Manager responded by telling Plaintiff that he did not care if Plaintiff paid the subject debt

or not, he would mark Plaintiff’s file as refused to pay and that it would not be due to the inability

to pay.

   27. The disposition of this phone call left Plaintiff feeling worried and confused.

   28. Despite informing Plaintiff that Defendant would report him to the credit bureaus at

4:00pm, Defendant at the time had no intention of reporting the subject debt to Plaintiff’s credit.

   29. Defendant’s statement to Plaintiff that it was going to report the subject debt to Plaintiff’s

credit was false, deceptive, and misleading.

   30. The aforementioned statement that Plaintiff must pay by 4:00pm and Defendant’s non-

responsiveness to Plaintiff’s desire to validate and potentially dispute the subject debt

overshadowed and obfuscated Plaintiff’s right to dispute the subject debt with Defendant.

   31. Defendant’s actions as delineated above, including threating to mark Plaintiff down as

refused to pay, regardless of whether payment was tendered, were unfair and unconscionable.

   32. Worried, confused, and intimidated by Defendant’s unconscionable actions, Plaintiff

tendered a payment of $98.00 to Defendant in order to extinguish the subject debt.

   33. Subsequently, Plaintiff received a 30-day validation notice from Defendant, informing of

his right to have the debt validated and disputed if he so chooses.



                                                  4
            Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 5 of 9



                                                DAMAGES

   34. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

   35. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s unfair, deceptive, and misleading actions.

   36. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

   37. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, harassment, emotional distress, anxiety, and loss of concentration.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   38. Plaintiff restates and realleges paragraphs 1 through 37 as though fully set forth herein.

   39. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   40. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   41. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   42. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   43. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).




                                                  5
             Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 6 of 9



   44. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   45. Defendant violated 15 U.S.C. §§1692d, e, and f through its unlawful debt collection

practices.

       a. Violations of FDCPA § 1692d

   46. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct.

Specifically, Representative and Manager engaged in abusive, threatening and harassing conduct

when they threatened to report the subject debt to the credit bureaus if Plaintiff was unable to pay

by 4:00pm and disregarded Plaintiff’s attempts to verify and dispute the debt.

   47. Additionally, Defendant violated §1692d when Manager abusively told Plaintiff he would

mark his account down as refused to pay, even if Plaintiff paid, when all Plaintiff wanted was to

validate the debt and potentially dispute it if he felt the charges were wrong.

       b. Violations of FDCPA § 1692e

   48. Defendant violated 15 U.S.C. §1692e by using false, deceptive, misleading, and unfair

means in attempting to collect the alleged subject debt.

   49. Defendant violated 15 U.S.C. §1692e(5) by threatening to take action that cannot legally

be taken. Manager threatened to mark Plaintiff’s account as refused to pay, even if Plaintiff were

to make a payment.

   50. Defendant violated 15 U.S.C. §1692e(8) when it threatened to report the subject debt to

the credit bureaus at 4:00pm, completely disregarding Plaintiff’s desire to validate and potentially

dispute the subject debt.

   51. Defendant violated 15 U.S.C. §1692e(10) using false or deceptive means to collect or

attempt to collect the subject debt.



                                                  6
          Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 7 of 9



       c. Violations of FDCPA § 1692f

   52. Defendant violated §1692f by engaging in unfair or unconscionable conduct when

attempting to collect the subject debt. Specifically, Manager’s unconscionable threat of falsely

marking Plaintiff’s account was unfair and unconscionable. Additionally, Manager and

Representative engaged in unfair and unconscionable conduct when they threatened to report the

subject debt to the credit bureaus if Plaintiff was unable to pay by 4:00pm and disregarded

Plaintiff’s attempts to verify and dispute the debt.

   53. Defendant’s unfair and unconscionable actions were nothing more than reprehensible

strong-arm tactics used in an attempt to coerce an Active Duty member of the Armed Forces into

paying before providing proof that the debt was actually owed. Unfortunately, Defendant’s

shameful collection activities succeeded in doing so.

WHEREFORE, Plaintiff ERIC J. RUPP respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

                  COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   54. Plaintiff restates and realleges paragraphs 1 through 53 as though fully set forth herein.

   55. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   56. The alleged subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.


                                                  7
            Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 8 of 9



   57. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

       a. Violations of TDCA § 391.304

   58. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304, states that “in debt collection or

obtaining information concerning a consumer, a debt collector may not use a fraudulent, deceptive,

or misleading representation...”

   59. Defendant violated the TDCA when it threatened to report the subject debt to the credit

bureaus if Plaintiff was unable to pay by 4:00pm and disregarded Plaintiff’s attempts to verify and

dispute the debt.

   60. Furthermore, Defendant told Plaintiff it would mark his account down as refused to pay,

even if Plaintiff paid, when all Plaintiff wanted was to validate the debt and potentially dispute it

if he felt the charges were wrong.

WHEREFORE, Plaintiff ERIC J. RUPP respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b) ; and
       f.    Award any other relief as the Honorable Court deems just and proper




                                                 8
         Case 3:19-cv-00179-DCG Document 1 Filed 07/02/19 Page 9 of 9



Plaintiff demands trial by jury.


Dated: July 2, 2019                       Respectfully Submitted,

                                          /s/ Alexander J. Taylor
                                          /s/ Marwan R. Daher
                                          /s/ Omar T. Sulaiman
                                          Alexander J. Taylor, Esq.
                                          Marwan R. Daher, Esq.
                                          Omar T. Sulaiman, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd
                                          2500 S Highland Ave, Suite 200
                                          Lombard, IL 60148
                                          Telephone: (630) 575-8181
                                          ataylor@sulaimanlaw.com
                                          mdaher@sulaimanlaw.com
                                          osulaiman@sulaimanlaw.com




                                      9
